--------------------------------------------------------------------------------

Exhibit 10.6


L&F ACQUISITION CORP.
150 North Riverside Plaza, Suite 5200
Chicago, IL 60606


November 23, 2020


JAR Sponsor, LLC
150 North Riverside Plaza, Suite 5200
Chicago, IL 60606


Ladies and Gentlemen:


This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of L&F
Acquisition Corp. (the “Company”) and continuing until the earlier of (i) the
consummation by the Company of an initial business combination and (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), JAR
Sponsor, LLC (the “Sponsor”) shall take steps directly or indirectly to make
available to the Company certain office space, secretarial and administrative
services as may be required by the Company from time to time, situated at 150
North Riverside Plaza, Suite 5200, Chicago, Illinois (or any successor
location). In exchange therefore, the Company shall pay the Sponsor a sum of
$10,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date. The Sponsor hereby agrees that it does not have any right,
title, interest or claim of any kind (a “Claim”) in or to any monies that may be
set aside in a trust account (the “Trust Account”) that may be established upon
the consummation of the IPO and hereby irrevocably waives any Claim it may have
in the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.


This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.


This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.


The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.


This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.


This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.


[Signature Page Follows]



--------------------------------------------------------------------------------

 
Very truly yours,
       
L&F ACQUISITION CORP.
       
By:
/s/ Adam Gerchen
 
Name:
Adam Gerchen
 
Title:
Chief Executive Officer




AGREED AND ACCEPTED BY:
       
JAR SPONSOR, LLC
       
By:
/s/ Zachary Malkin
 
Name:
Zachary Malkin
 
Title:
Secretary  





2

--------------------------------------------------------------------------------